                           Case 1:21-cv-01163-JMF Document 34 Filed 05/10/21 Page 1 of 1

                                 FRANKLIN, GRINGER & COHEN, P.C.
Glenn J. Franklin                                   ATTORNEYS AT LAW                                   Ken Sutak
Martin Gringer                                                                                           of counsel
Steven Elliot Cohen                           666 OLD COUNTRY ROAD, SUITE 202
Joshua A. Marcus*                            GARDEN CITY, NEW YORK 11530-2013
Michael S. Mosscrop                       TELEPHONE (516) 228-3131. FAX (516) 228-3136
Jasmine Y. Patel*
*ADMITTED TO NY AND NJ




                                                           May 10, 2021

BY ECF
Honorable Magistrate Judge Robert W. Lehrburger
United States District Judge
Southern District of New York
500 Pearl Street, Room 1960
New York, New York 10007                                                                  5/10/2021

            Re:          Acosta v. Superior One Management Corp. et al.
                         Case No. 21-cv-1163 (JMF)(RWL)

Dear Honorable Magistrate Judge Lehrburger:
        Our office represents Defendants in the above-referenced letter. I write this joint letter with Plaintiff’s
counsel’s consent to notify the Court that the parties have agreed to terms to settle the above-referenced matter.
The parties anticipate that within the next thirty days it will file a fairness letter and accompanying settlement
agreement for Court approval of the settlement pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d
199 (2d Cir. 2015).
        Accordingly, the parties respectfully request that the settlement conference scheduled for May 14, 2021
at 9:30 A.M. and the date to file pre-conference submissions be adjourned sine die. The parties wish to thank
Your Honor for his assistance in this matter.

                                                           Respectfully Submitted,

                                                                   /s/

                                                           Joshua Marcus

                                                      Granted. The settlement conference scheduled for
cc:         The Honorable Jesse M. Furman             later this week is adjourned sine die. The parties
            Marc Rappaport, Esq.                      shall file their Cheeks submission by June 9, 2021.



                                                     5/10/2021
